Title: To James Madison from James Leander Cathcart, 26 August 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


26 August 1802, Leghorn. Submits for the president’s decision a plan to coerce Yusuf Pasha of Tripoli to agree to a permanent treaty with the U.S. and “perpetual protection” for his brother Hamet by threatening him with the “use of such means as God had already placed in our hands … join’d to our influence at the sublime Port.” Encloses William Eaton’s letter to him of 12 July “with my addition to it which I have made circular” as well as another from Algiers given to him by Appleton. Has received no other news from Barbary worth mentioning.
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2); FC (NN: Cathcart Papers); FC (CSmH). RC 2 pp.; docketed by Wagner as received with Cathcart’s 25 Aug. dispatch; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:254. First FC in Cathcart’s hand. Second FC in a clerk’s hand, signed by Cathcart. Enclosures not found.



   
   A full transcription of this document has been added to the digital edition.

